UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7389



TERRY A. HENDRICKS,

                                              Plaintiff - Appellant,

          versus


B. THOMAS REID, Lawyer,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-465-2)


Submitted:   November 18, 2004            Decided:   December 1, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry A. Hendricks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Terry A. Hendricks appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28

U.S.C. § 1915A (2000) for failure to state a claim on which relief

could be granted.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See Hendricks v. Reid, No. CA-04-465-2 (E.D.

Va. Aug. 13, 2004).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -